Citation Nr: 0723639	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for 
gastroenteritis has been received and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO, which denied the claim on 
the merits.  The veteran had a hearing before the Board in 
September 2006 and the transcript is of record.

Initially, the Board notes that a prior May 1995 rating 
decision denied the veteran's claim based on a finding that 
her claim was not well-grounded.  Since that decision, the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2005), was enacted.  Unlike the 
version of the law in effect at that time, the VA is now 
charged with the duty to assist almost every claimant and 
with the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  The new law 
further provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000 can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002 & 
Supp. 2005).  The May 1995 rating decision is outside the 
readjudication time period under the law, but the RO 
nonetheless readjudicated the claim on its merits in a 
November 2002 rating decision.

Notwithstanding the RO's actions, the May 1995 rating 
decision is final and, therefore, may not be readjudicated 
unless new and material evidence has been submitted.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1100 (2006).  Further, regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claims.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as shown above.

The case was brought before the Board in December 2006, at 
which time the Board did not acknowledge the new and material 
aspect of the claim, but rather remanded the claim for 
service connection for gastroenteritis to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of her claim, to include affording her a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board finds the procedural error in misidentifying this 
case in the December 2006 remand was non-prejudicial because 
evidence submitted since the May 1995 rating decision 
constitutes new and material evidence sufficient to reopen 
the claim.  That is, the May 1995 rating decision denied the 
claim finding no evidence of a chronic stomach condition 
related to her in-service treatment and diagnosis of 
gastroenteritis.  Medical evidence received since the rating 
decision includes some, albeit few, medical records of 
subsequent stomach complaints and treatment.  Thus, the 
medical evidence indicates some evidence of continuity of 
symptomatology, significant enough that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a) (2001).  [The amended version of 38 C.F.R. 
§ 3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001, and does not apply here.]  Evidence 
received since the May 1995 rating decision is new and 
material, and, therefore, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

FINDING OF FACT

The veteran does not have gastroenteritis or any other 
stomach condition related to any incident of her military 
service. 


CONCLUSION OF LAW

A stomach condition, to include gastroenteritis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2001 and January 2007.  The April 
2001 letter advised the veteran of the information necessary 
to substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The January 2007 letter 
told her to provide any relevant evidence in her possession 
and how disability ratings and effective dates are 
determined.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and she was afforded a meaningful opportunity to participate 
effectively in the processing of her claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The Board notes that claims requiring new and material 
evidence to reopen trigger additional notice requirements.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the 
claim is reopened and adjudicated on the merits here, 
however, any deficiencies in notice as to these additional 
requirements were not prejudicial to the veteran. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the veteran of any evidence that could not be 
obtained.  The Board notes that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits.  Although aware of the veteran's SSA benefits, the 
RO did not obtain the full medical records from the SSA.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  

From the veteran's statements and the medical records, it is 
clear the veteran started receiving SSA benefits in 
connection with conditions unrelated to her stomach 
complaints and alleged gastroenteritis.  Moreover, what is 
"of consequence" in this case is whether the veteran has a 
current stomach disability related to her military service, 
and there is no indication that SSA records would include any 
such information that would relate any claimed disorder to 
the veteran's active service.  Based on the current 
descriptions in record, the SSA records would relate only to 
post-service manifestations of unrelated conditions.  
Remanding the case to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether she has a current stomach condition 
that can be directly attributed to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for gastric ulcers may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's suspected, but 
ultimately ruled out, gastric ulcers was in June 1996, over 
three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges she first had stomach problems in service 
in January 1960, where she was treated for gastroenteritis, 
and her stomach pain continued since.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm she was treated 
and hospitalized in January 1960 for stomach pains, diagnosed 
as gastroenteritis.  The veteran's January 1961 exit 
examination, however, confirms the prior treatment and 
hospitalization for stomach trouble, but indicates no 
complications and no sequela.
  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic stomach condition is 
factually shown during service.  The Board concludes it was 
not.  Although the veteran was hospitalized briefly for 
stomach pains, which at the time where diagnosed as 
gastroenteritis, the veteran was sent back to duty a few days 
later and she was fully able to serve for over one more year 
without any complaints, treatments or diagnoses of any 
stomach conditions.  Her separation examination, moreover, 
found no evidence of a chronic stomach condition as a result 
of the veteran's January 1960 hospitalization.  Her service 
medical records are simply devoid of any findings consistent 
with a chronic stomach condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's has a current stomach 
condition related to her in-service stomach treatment or any 
other remote incident in service. The Board concludes she 
does not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any stomach 
symptomatology until June 1996, over thirty years later. At 
that time, the veteran underwent an endoscopy to determine 
whether ulcers where the cause of her stomach pains.  The 
endoscopy report came back within normal results.  

The Board finds noteworthy that the veteran identified 
voluminous amounts of medical records indicative of extensive 
treatment for various medical conditions.  Those voluminous 
medical records, however, scarcely indicate any complaints, 
treatment or diagnoses of any stomach conditions.  Indeed, 
the veteran does not currently have a diagnosis of any 
stomach condition. 

In light of the in-service diagnosis and treatment, and in 
accord with the Board's prior Remand, the veteran was 
afforded a VA examination in January 2007.  The examiner 
conducted extensive clinical tests, all of which returned 
within normal limits.  The examiner diagnosed the veteran 
with "Abdominal pain, etiology unknown" and opined as 
follows:

There is no current medical explanation for 
patient's abdominal pain.  She has had multiple 
work ups which have all revealed normal results. I 
am asked to comment on whether or not patient's 
abdominal pain was aggravated by the service or 
caused by her time in the service.  In my opinion 
there is no evidence that patient's abdominal pain 
was caused by or aggravated by her time in the 
military.  Patient's complaints have been well 
investigated but no abnormalities have been found.  
It would be mere speculation to associate her 
symptoms with any part of her military service.

The examiner also submitted a February 2007 addendum 
indicating the veteran's claims file was reviewed and did not 
change the diagnosis or opinion.  The Board finds the 
examiner's opinion compelling.  The conclusion is based on 
specific clinical tests and findings, and a complete review 
of the C-file, including the veteran's service medical 
records.  Also compelling, no post-service medical provider 
has ever definitively diagnosed the veteran with any chronic 
stomach condition or otherwise conflicted with the VA 
examiner's opinion. 

The Board further notes that the VA examiner's "diagnosis" 
of "abdominal pain," without an identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the veteran's statements that she 
suffered with stomach pain in the military and thereafter.  
In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning her continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of any medical evidence 
diagnosing her with a current stomach condition.  First and 
foremost, service connection requires a current diagnosis of 
the claimed condition.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some probative and persuasive evidence of a current diagnosis 
related to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the veteran's 
allegations, there simply is no competent, persuasive and 
probative medical evidence diagnosing her with a current 
condition linked to service. 

In summary, the Board finds that the evidence of record does 
not show that the veteran currently has a chronic stomach 
condition.  Furthermore, even assuming a current condition 
exists, the medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).



ORDER

As new and material evidence has been received to reopen the 
claim for gastroenteritis the claim is reopened, and, to that 
extent only, the appeal is granted.

Entitlement to service connection for gastroenteritis is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


